COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-08-299-CR
 
 
JOHN ALLAN DARLINGTON                                                  APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM COUNTY CRIMINAL
COURT NO. 5 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant John Allan Darlington attempts to
appeal his conviction and sentence for assault with bodily injury of a family
member.  The trial court=s
certification of appellant=s right
of appeal states that appellant Ahas
waived the right of appeal.@  See Tex. R. App. P. 25.2(a)(2). 




On August 26, 2008, we notified appellant that
the certification indicating that he had waived his right to appeal had been
filed in this court and that the appeal would be dismissed unless appellant or
any party desiring to continue the appeal filed a timely response showing
grounds for continuing the appeal.  See
Tex. R. App. P. 25.2(a)(2), (d), 44.3. 
Appellant has not filed a response. 
Therefore, we dismiss this appeal. 
See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f); Blanco v. State,
18 S.W.3d 218, 220 (Tex. Crim. App. 2000).
 
 
PER
CURIAM
 
PANEL:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  September 25, 2008  




[1]See Tex. R. App. P. 47.4.